DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) filed on 20 March 2022.  Claims 1-20 are pending in the application. Claims 1, 13 and 17 are independent. 

This Application, filed 04/30/2020, claims Priority from Provisional Application 62/942729, filed 12/02/2019, and claims foreign priority to CN 201910571660.8, filed 06/28/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 March 2022 has been entered.

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al., US PG pub. 20120140562 A1; in view of Kim et al., US PG pub. 20170062330 A1, both of record.
With respect to claim 1, Choe discloses a stack structure (112, CM, fig. 17) comprising interleaved a plurality of conductor layers (for example CM1-8, fig. 17) and a plurality of dielectric layers (112, fig. 17) over a substrate (111, fig. 17) along a vertical direction; and a channel structure (114 and 115, fig. 17) extending in the stack structure (112, CM, fig. 17) along the vertical direction, 
wherein along the vertical direction, the channel structure (114 and 115, fig. 17) has a first width (see figure 17 below) at a first depth (see figure 17 below) and a second width (see figure 17 below) at a second depth (see figure 17 below), the first depth (see figure 17 below) being greater than the second depth (see figure 17 below), the first width (see figure 17 below) being less than the second width (see figure 17 below), wherein the first dielectric layer 112 and the second dielectric layer 112 comprise a same material (¶0118). 
However, Choe does not disclose a thickness of a first dielectric layer (112) of the plurality of dielectric layers (112) at the first depth (see figure 17 below) is greater 
Kim discloses thickness of a first dielectric layer (ILD1, fig. 11D) of the plurality of dielectric layers at the first depth (lower portion where ILD1 is formed) is greater than (¶0125 and ¶0129; first insulating layers ILD1 may be thicker than the second insulating layers ILD2) a thickness of a second dielectric layer (ILD2, fig. 11D) of the plurality of dielectric layers at the second depth (lower portion where ILD1 is formed).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a thicker dielectric layer in the lower portion of the memory device in order to reduce the stress applied to the substrate controlling the stresses of the insulating layers ILD1 and ILD2. 
With respect to claim 2, Choe discloses wherein: the channel structure (114 and 115, fig. 17) is divided into a lower portion (see figure 19 below) and an upper portion (see figure 19 below) along the vertical direction, a width of the channel structure (114 and 115, fig. 17) in the lower portion (see figure 19 below) being less than a width of the channel structure (114 and 115, fig. 17) in the upper portion (see figure 19 below); and the thicknesses of the dielectric layers (112, fig. 17) in the lower portion (see figure 19 below) are greater than the thicknesses of the dielectric layers (112, fig. 17) in the upper portion (see figure 19 below).  
With respect to claim 3, Choe discloses wherein: the thickness of each of the dielectric layers (112, fig. 17) in the lower portion (see figure 19 below) is the same; and the thickness of each of the dielectric layers (112, fig. 17) in the upper portion (see figure 19 below) is the same.  

With respect to claim 7, Choe discloses wherein in the upper portion (see figure 19 below), the conductor layers (for example CM1-8, fig. 17) and the dielectric layers (112, fig. 17) comprise at least one second division (area CM5-CM8, fig. 17) along the vertical direction, each second division (area CM5-CM8, fig. 17) comprising at least one dielectric layer (116, fig. 17); in each of the at least one second division (area CM5-CM8, fig. 17), the thickness of each dielectric layer (116, fig. 17) is the same; and the thicknesses of the dielectric layers (112, fig. 17) in the at least one second division (area CM5-CM8, fig. 17) increase as a depth of the channel structure (114 and 115, fig. 17) increases.  
With respect to claim 8, Choe discloses wherein: the channel structure (114 and 115, fig. 17) is divided into a lower portion (see figure 19 below) and an upper portion (see figure 19 below) along the vertical direction, a width of the channel structure (114 and 115, fig. 17) in the upper portion (see figure 19 below) being less than a width of the channel structure (114 and 115, fig. 17) in the lower portion (see figure 19 below); and 
With respect to claim 9, Choe discloses wherein the width of the channel structure (114 and 115, fig. 17) decreases as the depth increases; and the thicknesses of the dielectric layers (112, fig. 17) increase as a depth of the channel structure (114 and 115, fig. 17) increases.  
With respect to claim 10, Choe discloses wherein the width of the channel structure (114 and 115, fig. 17) increases as the depth increases; and the thicknesses of the dielectric layers (112, fig. 17) decrease as a depth of the channel structure (114 and 115, fig. 17) increases.  
With respect to claim 11, Choe discloses wherein the channel structure (114 and 115, fig. 17) includes a narrower portion between a top surface and a bottom surface of the stack structure (112, CM, fig. 17), a width of the narrower portion being less than a width of the rest of the channel structure (114 and 115, fig. 17); and thicknesses of the dielectric layers (112, fig. 17) corresponding to the narrower portion are greater than thicknesses of dielectric layers (112, fig. 17) corresponding to the rest of the channel structure (114 and 115, fig. 17).  
With respect to claim 12, Choe discloses wherein  the channel structure (114 and 115, fig. 17) includes a wider portion between a top surface and a bottom surface of the stack structure (112, CM, fig. 17), a width of the wider portion being greater than a width of the rest of the channel structure (114 and 115, fig. 17); and thicknesses of the dielectric layers (112, fig. 17) corresponding to the wider portion are less than 
With respect to claim 13, Choe discloses a stack structure (112, CM, fig. 17) comprising interleaved a plurality of conductor layers (for example CM1-8, fig. 17) and a plurality of dielectric layers (112, fig. 17) over a substrate (111, fig. 17) along a vertical direction; and a channel structure (114 and 115, fig. 17) extending in the stack structure (112, CM, fig. 17) and divided into a plurality of portions along the vertical direction, 
wherein along the vertical direction, the channel structure (114 and 115, fig. 17) has a first portion located and a second portion above the first portion, such that a depth of the first portion is greater than a depth of the second portion, a first width (see figure 17 below) of the channel structure (114 and 115, fig. 17) in the first portion being less than a second width (see figure 17 below) of the channel structure (114 and 115, fig. 17) in the second portion, wherein the first dielectric layer 112 and the second dielectric layer 112 comprise a same material (¶0118). 
However, does not disclose a thickness of a first dielectric layer of the plurality of dielectric layers at the first depth (see figure 17 below) is greater than a thickness of a second dielectric layer of the plurality of dielectric layers at the second depth (see figure 17 below).
Kim discloses thickness of a first dielectric layer (ILD1, fig. 11D) of the plurality of dielectric layers at the first depth (lower portion where ILD1 is formed) is greater than (¶0125 and ¶0129; first insulating layers ILD1 may be thicker than the second insulating layers ILD2) a thickness of a second dielectric layer (ILD2, fig. 11D) of the plurality of dielectric layers at the second depth (lower portion where ILD1 is formed).

With respect to claim 14, Choe discloses wherein the channel structure (114 and 115, fig. 17) is divided into a lower portion (see figure 19 below) and an upper portion (see figure 19 below) along the vertical direction, a width of the channel structure (114 and 115, fig. 17) in the lower portion (see figure 19 below) being less than a width of the channel structure (114 and 115, fig. 17) in the upper portion (see figure 19 below).  
With respect to claim 15, Choe discloses wherein the thicknesses of the dielectric layers (112, fig. 17) in the lower portion (see figure 19 below) are greater than the thicknesses of the dielectric layers (112, fig. 17) in the upper portion (see figure 19 below).  
With respect to claim 16, Choe discloses wherein: the thickness of each of the dielectric layers (112, fig. 17) in the lower portion (see figure 19 below) is the same; and the thickness of each of the dielectric layers (112, fig. 17) in the upper portion (see figure 19 below) is the same.  
With respect to claim 17, Choe discloses forming a dielectric stack (112, SL, fig. 13) over a substrate (111, fig. 17), the dielectric stack (112, SL, fig. 13) comprising interleaved a plurality of sacrificial layers (SL, fig. 13) and dielectric layers (112, fig. 17) along a vertical direction, wherein along the vertical direction, the first depth (see figure 17 below) being greater than the second depth (see figure 17 below); forming a channel structure (114 and 115, fig. 17) in the dielectric stack (112, SL, fig. 13) such that a first width (see figure 17 below) of the channel structure (114 and 115, fig. 17) at the first depth (see figure 17 below) is less than a second  and replacing the plurality of sacrificial layers (SL, fig. 13) with a plurality of conductor layers (for example CM1-8, fig. 17), wherein the first dielectric layer 112 and the second dielectric layer 112 comprise a same material (¶0118).  
However, Choe did not discloses a thickness of a first dielectric layer of the plurality of dielectric layers at the first depth (see figure 17 below) is greater than a thickness of a second dielectric layer of the plurality of dielectric layers at the second depth (see figure 17 below).
Kim discloses thickness of a first dielectric layer (ILD1, fig. 11D) of the plurality of dielectric layers at the first depth (lower portion where ILD1 is formed) is greater than (¶0125 and ¶0129; first insulating layers ILD1 may be thicker than the second insulating layers ILD2) a thickness of a second dielectric layer (ILD2, fig. 11D) of the plurality of dielectric layers at the second depth (lower portion where ILD1 is formed).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a thicker dielectric layer in the lower portion of the memory device in order to reduce the stress applied to the substrate controlling the stresses of the insulating layers ILD1 and ILD2. 
With respect to claim 18, Choe discloses forming a gate line slit in the dielectric stack (112, SL, fig. 13), wherein replacing the plurality of sacrificial layers (SL, fig. 13) with the plurality of conductor layers (for example CM1-8, fig. 16, 17 and 19) comprises: removing (figure 14) the plurality of sacrificial layers (SL, fig. 13) to form a plurality of lateral recesses (recess between 112, fig. 14); and depositing a conductor material to fill the plurality of lateral recesses (figure 16).  
With respect to claim 19, Choe discloses wherein forming the channel structure (114 and 115, fig. 17) comprises: forming a channel hole (hole/trench formed in the stack layers as shown in figure fig. 11 and 12) in the dielectric stack (112, SL, fig. 13); forming a semiconductor plug (as shown in figure 19 the semiconductor plug SP can be 
With respect to claim 20, Choe discloses wherein forming the functional sidewall comprises: forming a blocking layer (119, fig. 5) over a sidewall of the channel hole (hole/trench formed in the stack layers as shown in figure fig. 11 and 12); forming a charge trapping layer (118, fig. 5) over the blocking layer (119, fig. 5); and forming a tunneling layer (117, fig. 5) over the charge trapping layer (118, fig. 5).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al., US PG pub. 20120140562 A1; Kim et al., US PG pub. 20170062330 A1; further in view of Koval et al., US patent 10128262 B2.

With respect to claim 4, Choe discloses dielectric layers (112, fig. 17) in the lower portion (see figure 19 above) has a thickness, however Choe did not discloses wherein: the thicknesses of the dielectric layers (112, fig. 17) in the lower portion (see figure 19 above) decrease as the depth of the channel structure (114 and 115, fig. 17) decreases.  
Koval discloses in figure 3a to 3i that thicknesses of the dielectric layers 310 in the lower portion decrease as the depth of the channel structure (114 and 115, fig. 17) decreases.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include Koval’s thickness of dielectric layers 
With respect to claim 6, Choe discloses dielectric layers (112, fig. 17) in the upper portion (see figure 19 above), however Choe did not discloses wherein the thicknesses of the dielectric layers (112, fig. 17) in the upper portion (see figure 19 above) increase as the depth increases.  
Koval discloses in figure 3a to 3i that thicknesses of the dielectric layers 310 in the lower portion decrease as the depth decreases.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include Koval’s thickness of dielectric layers since this can increase number of transistor to be formed to made package smaller and thereby improve cost and power consumption.


    PNG
    media_image1.png
    504
    676
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 3/4/22 have been fully considered but they are not persuasive. Applicant has argued that Choe et al., in view of Kim et al., fail to teach "a thickness of a first dielectric layer of the plurality of dielectric layers at the first depth is greater than a thickness of a second dielectric layer of the plurality of dielectric layers at the second depth," and "the first dielectric layer and the second dielectric layer comprise a same material." However, the Examiner disagrees, Choe discloses the dielectric layers 112 comprise the same material. Although Choe teaches that the plurality of dielectric layers 112 at the first depth and second depth of the memory device have the same thickness, Kim teaches a thickness of a first dielectric layer (ILD1, fig. 11D) of a plurality of dielectric layers at the first depth (lower portion where ILD1 is formed) is greater than (¶0079,¶0125, ¶0129 ¶0174; first insulating layers ILD1 may be thicker than the second insulating layers ILD2) a thickness of a second dielectric layer (ILD2, fig. 11D) of the plurality of dielectric layers at the second depth (lower portion where ILD1 is formed).  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a thicker dielectric layer in the lower portion of the memory device in order to reduce the stress applied to the substrate controlling the stresses of the insulating layers ILD1 and ILD2. Since both Choe in view of Kim discloses the current limitations, the rejection has been maintained.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822